t c no united_states tax_court garwood irrigation company petitioner v commissioner of internal revenue respondent docket no filed date p an s_corporation is due an overpayment that exceeds dollar_figure r computes that overpayment using the federal_short-term_rate plus percentage_point according to r’s reading of sec_6621 i r c p maintains that it should not be treated as a corporation for purposes of determining the applicable_rate because of its s_corporation_election p’s position is based upon sec_6621 i r c which is cross-referenced in sec_6621 i r c held the lower corporate rate set forth in the flush language of sec_6621 i r c applies to c corporations and p is entitled to the higher rate of overpayment interest set forth in sec_6621 i r c for corporations the federal_short-term_rate plu sec_2 percentage points donald f wood and benjamin m leff for petitioner richard t cummings and michael w bentley for respondent opinion goeke judge petitioner has filed a motion under rule seeking a redetermination of overpayment interest the issue is the appropriate rate of interest on petitioner’s overpayment the underlying facts of this case are set out in detail in garwood irrigation co v commissioner tcmemo_2004_195 and are incorporated herein by this reference petitioner is entitled to recover with interest an overpayment_of_tax on its built-in_gain for the taxable_year ending date pursuant to our memorandum opinion petitioner elected status as an s_corporation effective date and remains such in determining the interest due petitioner relative to that overpayment respondent applied the reduced interest rate provided in the flush language of sec_6621 petitioner disputes this computation in a timely filed motion under rule petitioner seeks the higher interest_paid to noncorporate taxpayers under sec_6621 and b rather than the lower rates for corporations provided in the parenthetical language of subparagraph b and the flush language of sec_1rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code a in other words petitioner seeks interest to exceed the federal_short-term_rate by percent instead of percent sec_6621 provides sec_6621 determination of rate of interest a general_rule -- overpayment rate --the overpayment rate established under this section shall be the sum of-- a the federal_short-term_rate determined under subsection b plus b percentage points percentage points in the case of a corporation to the extent that an overpayment_of_tax by a corporation for any taxable_period as defined in subsection c applied by substituting overpayment for underpayment exceeds dollar_figure subparagraph b shall be applied by substituting percentage_point for percentage points the gist of this dispute is the cross-reference to subsection c subsection c provides large_corporate_underpayment --for purposes of this subsection-- a in general --the term large_corporate_underpayment means any underpayment of a tax by a c_corporation for any taxable_period if the amount of such underpayment for such period exceeds dollar_figure b taxable_period --for purposes of subparagraph a the term taxable_period means- i in the case of any_tax imposed by subtitle a the taxable_year or ii in the case of any other tax the period to which the underpayment relates petitioner maintains that the term that is defined by subsection c is not taxable_period as respondent asserts but rather overpayment_of_tax by a corporation for any taxable_period petitioner makes this argument in order to incorporate not simply the provisions of subsection c b of sec_6621 into the operation of sec_6621 but also subsection c a thereby petitioner hopes to limit the meaning of corporation in subsection a to c corporations in other words this dispute turns on what is defined for purposes of the flush language in subsection a by the cross-reference to subsection c of sec_6621 respondent counters that subsection c a provides a different threshold than subsection a dollar_figure rather than dollar_figure the parenthetical in subsection a substitutes overpayment for underpayment but it does not say dollar_figure rather than dollar_figure the lower threshold is set forth after the parenthetical this creates a question as to why congress did not more artfully express the incongruity in dollar thresholds if petitioner’s argument is assumed to be correct respondent argues that if taxable_period is the defined term the incongruity of the threshold_amount is avoided because only subsection c b is required to define the term petitioner forms its counterargument out of the broader reference in the flush language of subsection a to subsection c rather than subsection c b petitioner states that the broader subsection reference is intentional and must not be disregarded petitioner reasons that the reference to subsection c means that overpayment and the words that follow are included in the defined term not simply taxable_period another complication is that subsection c does not define underpayment but rather the phrase large_corporate_underpayment large corporate overpayments does not appear in subsection a because neither party’s interpretation is without difficulty we find the statutory language to be ambiguous and we find reference to legislative_history is appropriate while we do not find a definitive answer in the legislative_history there is some guidance the stated reason for the addition of the flush language to sec_6621 was distortions may result if the rates of interest in the code differ appreciably from market rates reducing the overpayment rate for large corporate overpayments of taxes will reduce the possibility of distortions h rept pt pincite 1995_1_cb_250 the phrase large corporate overpayments in the committee report is significant since it echoes the definition of large_corporate_underpayment in subsection c this parallel language causes us to find that the reference to c rather than c b was intentional and tilts the scales of the statutory interpretation to petitioner’s broader reading it follows that the overpayments subject_to the lower rate of overpayment interest set forth in the flush language are those of c corporations and petitioner is not limited to the 5-percent addition to the federal_short-term_rate we have also considered that petitioner was at one time a c_corporation and is only now subject_to a corporate-level tax_liability because of its prior status and the operation of sec_1374 however this does not change our conclusion because in interpreting the application of sec_6621 to underpayments sec_301_6621-3 proced admin regs provides that after the year of the s_corporation_election the s_corporation is not to be treated as a c_corporation in applying the large_corporate_underpayment provision of sec_6621 we find that the overpayment provisions of sec_6621 should be applied in the same manner we are left with one final issue petitioner seeks the additional percentage points provided for a noncorporate taxpayer in sec_6621 but that section provides clearly percentage points in the case of a corporation while we agree with petitioner that corporation in the flush language means c_corporation as a result of the cross-reference to subsection c we do not find that cross-reference applicable to the operation of subsection a b and are left with the word corporation with no cross-reference the general definition of corporation in sec_7701 and sec_301_7701-2 proced admin regs does not distinguish between c and s_corporations accordingly we find petitioner is entitled to an additional percentage points interest rather than the percentage points for noncorporate taxpayers to reflect the foregoing an appropriate order will be entered
